Title: Cotton Tufts to Abigail Adams, 31 October 1787
From: Tufts, Cotton
To: Adams, Abigail


        
          Boston Octobr. 31. 1787
          Dear Cousn.
        
        In my last Letter to Mr. Adams I inform’d Him of the Death of our beloved Uncle Smith— had we enjoyed his Life much longer, it would have been greatly desireable—but Heaven was kind in continuing that rich Blessing for so long a Time we have the utmost Assurance that He is happy tho’ We have lost one Source of our temporal Felicity— His Virtues may we imitate and with him share in a better World the Rewards of good & faithful Servants—
        I am told Capt. Barnard is to sail to Day, which obliges me to omit many Things, not expecting his Departure for some Days—
        as I take it for granted, that you will return in the Spring, it will be necessary to conduct your affairs upon that Expectation— I wish you therefore to give me as early and particular Information relative to the Repairs of Borlands Place & any other Matters as your Distance will permit and that you think necessary to be done—
        Mr. Teal who is on your Farm at Medford is an excellent Tenant— He informs me that the Farm House is scarcely tenantable, that it is the opinion of those who have viewed it, that it will be best to rebuild it.— I propose to examine it—but would wish for your Directions whether to rebuild in case it should be found necessary—the Cost will be from, £120 to 130—
        I expect to see & consult Mr Shaw this Week—he will exchange next Sabbath with Mr Norton our late ordaind Minister— Mr Shaw & his Wife attended the ordination of Mr. Ware at Hingham the Week past & are now on a Visit to his Father—
        
        In one of your Letters, you enquire, whether it would not be best to dispose of your House in Bostn I think not—as but very few Repairs will be required for a long Time to come—at present it yields a clearer Income than all your Lands & Estate in Braintree—
        The Genl Court is now sitting— a Resolve has passed for calling a Convention in this Commonwealth to take into consideration the form of a Constitution of Government for the United States &c I cannot make any Conjecture what will be the Issue It has warm Advocates for and warm Enemies against it— Mr. John spent the last Evening at my lodgings and is well— He will be at Cambridge to day & attend the Supreme Court some part of their Sitting— Charles & Thomas are well—return to Cambridge to Day from the fall Vacation— present my affectionate Regards to Mr Adams and accept of my best Wishes for your Health & Happiness.
        Yours—
        Cotton Tufts
      